DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on August 31, 2021, claim 1 was amended. Claims 1-20 are currently pending in this application.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ting et al. (US 2011/0156993).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 12, 13, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ting et al. (Ting, US 2011/0156993).
Re claim 1: As shown in Figs. 3 and 4, Ting discloses an array substrate 200 comprising:
a plurality of pixel regions R in rows and columns, wherein the plurality of pixel regions R comprise a corresponding pixel electrode array P2 and a corresponding pixel circuit (TFT1 and TFT2) associated with the corresponding pixel electrode array P2, wherein the pixel electrode arrays are in 
a plurality of sets of gate lines SL extending in a row direction, wherein the plurality of sets of gate lines SL and rows of the pixel electrode arrays are alternately arranged with each other in a column direction intersecting with the row direction; and
a plurality of sets of data lines DL extending in the column direction, wherein the plurality of sets of data lines DL and columns of the pixel regions R are alternately arranged with each other in the row direction,
wherein each pixel circuit TFT1, TFT2 is connected to a plurality of pixel electrodes ITO1, ITO2 of a corresponding one P2 of the pixel electrode arrays, a corresponding set of gate lines of the plurality of sets of gate lines SL, and a corresponding set of data lines of the plurality of sets of data lines DL, and
wherein each pixel electrode array P2 is electrically connected to a corresponding set of data lines of the plurality of sets of data lines, and all the data lines in the corresponding set of data lines are on a same side of the pixel electrode array.
For example, in Fig. 3, on the upper left portion, the pixel electrode array P2 is electrical connected to a corresponding set of data line DL(m) which is on the same side of the pixel electrode array P2.
Re claim 2: The array substrate according to claim 1, wherein, as shown in Fig. 3, each pixel circuit comprises a corresponding plurality of first transistors TFT1 and wherein each first transistor TFT1 of the plurality of first transistors comprises a gate electrode G1 connected to a corresponding gate line SL(n), SL(n+1), SL(n+2) of the corresponding set of gate lines, a first electrode S1 configured to receive a signal from the corresponding data line DL(m) of the corresponding set of data lines, and a second electrode D1 connected to a corresponding one ITO1 of the plurality of pixel electrodes of the corresponding one of the pixel electrode arrays.
Re claim 3: The array substrate according to claim 2, as shown in Fig. 3,
wherein the gate electrodes G1 of different first transistors TFT1 connected to the pixel electrodes ITO1 in different rows are connected to respective different gate lines SL(n), SL(n+1), SL(n+2) of the corresponding set of gate lines, and
wherein the first electrodes S1 of different first transistors TFT1 connected to the pixel electrodes ITO1 in different columns are connected to respective different data lines DL(m), DL(m+1) of the corresponding set of data lines.
Re claim 9: The array substrate according to claim 1,
wherein each pixel region R further comprises a corresponding plurality of electrode leads D1, D2 (extensions), and
wherein each pixel circuit TFT1, TFT2 is connected to the corresponding one of the plurality of pixel electrodes ITO1, ITO2 of the corresponding one of the pixel electrode arrays via the corresponding plurality of electrode leads D1, D2 as shown in Fig. 3.
Re claim 12: A display panel comprising the array substrate according to claim 1 as shown in Fig. 7 (paragraph 64).
Re claim 13: A display device comprising the display panel according to claim 12 as shown in Fig. 8 (paragraph 65).
Re claim 15: The display panel according to claim 12, as shown in Fig. 3, each pixel circuit comprises a corresponding plurality of first transistors TFT1 and wherein each first transistor TFT1 of the plurality of first transistors comprises a gate electrode G1 connected to a corresponding gate line SL(n), SL(n+1), SL(n+2) of the corresponding set of gate lines, a first electrode S1 configured to receive a signal from the corresponding data line DL(m) of the corresponding set of data lines, and a second electrode D1 connected to a corresponding one ITO1 of the plurality of pixel electrodes of the corresponding one of the pixel electrode arrays.
Re claim 16: The display panel according to claim 15, as shown in Fig. 3,
wherein the gate electrodes G1 of different first transistors TFT1 connected to the pixel electrodes ITO1 in different rows are connected to respective different gate lines SL(n), SL(n+1), SL(n+2) of the corresponding set of gate lines, and
wherein the first electrodes S1 of different first transistors TFT1 connected to the pixel electrodes ITO1 in different columns are connected to respective different data lines DL(m), DL(m+1) of the corresponding set of data lines.
Re claim 19: The display panel according to claim 12,
wherein each pixel region R further comprises a corresponding plurality of electrode leads D1, D2 (extensions), and
wherein each pixel circuit TFT1, TFT2 is connected to the corresponding one of the plurality of pixel electrodes ITO1, ITO2 of the corresponding one of the pixel electrode arrays via the corresponding plurality of electrode leads D1, D2 as shown in Fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (Ting, US 2011/0156993) in view of Shimada et al. (Shimada, US 5,877,830).
Re claims 10 and 20: The array substrate according to claim 9 and the display panel according to claim 19: Ting does not discloses that the plurality of electrode leads D1, D2 comprise a transparent conductive material.

Thus, as taught by Shimada, it would have been obvious to one having skill in the art at the time the invention was made to form the plurality of electrode leads comprising a transparent conductive material in order to improve the aperture ratio of the display while depressing disturbance in the orientation of the liquid crystal molecules due to the signal lines.
Re claim 11: The array substrate according to claim 10, wherein the transparent conductive material comprises indium tin oxide or indium zinc oxide (col. 6, lines 58-60).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (Ting, US 2011/0156993) in view of Yun et al. (Yun, US 2009/0262418).
Re claim 14: The display device according to claim 13:
 Ting does not disclose a lens array on a light exit side of the display panel,
wherein the lens array comprises a plurality of lenses, and
wherein a corresponding one of the plurality of lenses is opposite to a corresponding one of the pixel electrode arrays.
As shown in Figs. 11 and 12, Yun discloses a display device 1C comprising a lens array 110c on a light exit side of the display panel 30,
wherein the lens array 110c comprises a plurality of lenses 120c, and
wherein a corresponding one of the plurality of lenses is opposite to a corresponding one of the pixel electrode arrays (comprising pixel electrodes 35c (paragraphs 78 and 79).
Yun discloses that, as the user moves in the horizontal direction relative to the display panel 30, a viewpoint of the user changes accordingly; as a result, the user views a 3D image on the display device 
Thus, as taught by Yun, it would have been obvious to one having skill in the art at the time the invention was made to provide a lens array on a light exit side of the display panel, wherein the lens array comprises a plurality of lenses, and wherein a corresponding one of the plurality of lenses is opposite to a corresponding one of the pixel electrode arrays in order to view a 3D image on the display device.
Allowable Subject Matter
Claims 4-8, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
November 10, 2021